Citation Nr: 1738724	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-23 470A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to June 20, 2007 for the grant of service-connection of a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970, to include service in the Republic of Vietnam.  For his service, the Veteran was awarded the Combat Infantryman Badge, the Purple Heart Medal, the Bronze Star Medal with "V" Device, and the Army Commendation Medal with "V" Device ("V" denoting valor in combat).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reopened and granted the Veteran's claim of service connection for bilateral hearing loss and assigned an effective date of June 20, 2007.

In September 2015, the Board vacated a prior June 2015 Board Decision denying the claim for an earlier effective date for the Veteran's service connected hearing loss disability after it was determined that recently received evidence had not been considered in that decision.  The Board then drafted a decision denying an effective date prior to June 20, 2007 for the award of service connection for bilateral hearing loss disability.  

In November 2015 the Veteran filed a Motion for Reconsideration, asserting that the basic provisions of 38 C.F.R. § 3.156(c) had not been properly applied to the case.  See 38 C.F.R. §§ 20.1000, 20.1001 (2017).  There was delay in consideration of the motion while other procedural matters were resolved and the Veteran was afforded time to acquaint a new attorney with the details of the case.  The motion for reconsideration was granted in February 2017, and the case was assigned to this three member reconsideration panel.  See 38 C.F.R. § 19.11 (2017).



FINDING OF FACT

After the June 1974 rating decision and the January 1975 Board decision, the VA was provided additional service department records that were relevant to the Veterans claim, were in existence at the time of the prior decisions, and were not associated with the claims file at the time of the prior decisions.


CONCLUSION OF LAW

The criteria for an effective date of February 19, 1974 for the grant of service connection of a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.156(c), 3.400.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The law requires that the Veteran be notified of the evidence and information necessary to substantiate his claims and be afforded any assistance necessary in procuring the evidence which might establish his entitlement to VA benefits, to include obtaining copies of relevant medical records and providing VA examinations.  In this instance, where the benefit sought on appeal is granted, any deficiencies on the part of VA in satisfying the duties to notify and assist are moot and the Board will not discuss them further.

Assignment of Effective Dates

Except as otherwise provided, the effective date of a grant of service connection or of a specific disability rating is based on the date of claim.  See generally, 38 C.F.R. § 3.400.  Where the claim of service connection is filed more than one year after the date of service separation, the earliest effective date which may be assigned by law is the date the claim was received by VA.  38 C.F.R. § 3.400(b)(2).  Where the claim of service connection is a claim to reopen based on new and material evidence filed after an earlier denial, the effective date will be the date of claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).

A decision by VA with respect to entitlement to benefits is deemed final unless a notice of disagreement is filed within one year of receipt of the notification of the decision.  38 U.S.C.A. § 7105 (b), (c).  A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result.  38 U.S.C.A. § 7105 (b); 38 C.F.R. § 20.201.

If, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

A recent decision by the Court of Appeals for Veterans Claims (Court) specified the requirements for a service department record which would trigger application of 38 C.F.R. § 3.156(c).  The new records should (1) be relevant to the claim; (2) have been in existence at the time of the prior decision; and (3) not have been associated with the claims file at the time of the prior decision.  See Emerson v. McDonald, 
28 Vet. App. 200, 208 (2016.)  The Court stated that when these requirements are met, the law required that VA then reconsider the claim.  Id. at 210.

Facts and Analysis

The record shows that the Veteran first filed a claim of service connection for a bilateral hearing loss disability in February 1974.  This claim was denied in a rating decision issued in June 1974, which was subsequently confirmed by a Board decision issued in January 1975.  (See Rating Decision, received 06/26/1974; BVA Decision, received 01/21/1975.)  The basis for the denial of service connection was that there was no evidence of hearing loss shown at the time of service separation and no evidence of increased severity of hearing loss in service to compare to that shown at the time of service entrance.  (See Rating Decision, received 06/26/1974, pp. 1-2; BVA Decision, received 01/21/1975, pp. 2-4.)

At the time of the June 1974 rating decision and the January 1975 Board decision, the evidence of record included the Veteran's service treatment records and records since service separation showing the existence of a bilateral hearing loss disability.  (See Statement of the Case, received 09/10/1974, p. 3.)  Included in the record was the Veteran's DD Form 214, showing that he had been awarded the Combat Infantryman Badge, and a Bronze Star Medal.  (See DD 214, received 08/16/1972.)  He was awarded service connection for shell fragment wound residuals incurred in service.  (See Rating Decision, received 06/26/1974, p. 1.)

In June 2007, the Veteran submitted an application to reopen his previously denied claim of service connection for a bilateral hearing loss disability.  He included with that application his own statement and that of fellow servicemembers attesting to his combat service and his exposure to hazardous noise as a result.  In June 2008 he also submitted copies of narrative citations for a Bronze Star Medal and the Army Commendation Medal with "V" Device for valor in combat.  (See (2) Military Personnel Records, received 06/04/2008, p. 1.)  These citations described two separate and specific occasions in which he was in very close proximity to explosions as part of his combat duties.  

The Board notes that the service records received, that is, the narrative citations, are relevant to the Veteran's claim of service connection for a bilateral hearing loss disability, inasmuch as they show his proximity to hazardous noise on two specific occasions.  While this may have already been sufficiently demonstrated by the listing of commendations on the DD Form 214 and the fact that the Veteran had sustained a shell fragment wound, the possibility that these records are cumulative or redundant does not negate the fact that they are relevant to the claim.  The requirement under 38 C.F.R. § 3.156(c) is relevancy, and that has been met.  Further, in accordance with Emerson, they were in existence at the time of the prior decision but were not associated with the claims file at that time.  As such, their submission warrants reconsideration of the claim.

In reconsidering the entirety of the claim, the Board acknowledges that the evidence received with the Veteran's claim in 2007, including the VA examination and opinion, were found sufficient to grant service connection with an effective date of June 20, 2007.  (See Rating Decision, received 05/20/2008.)  The Board is in agreement that this evidence, coupled with the newly submitted service department records is sufficient to establish entitlement to service connection.  Only the effective date is impacted by the adjudication herein.


ORDER

An effective date of February 19, 1974 for the grant of service connection for the Veteran's bilateral hearing loss disability is granted.



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


